Citation Nr: 1612398	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-37 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, left knee.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia, right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from November 1986 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In September 2009, the Veteran requested that she be allowed to testify before a Veterans Law Judge (VLJ).  Hearings were scheduled in November 2010, January 2011 and August 2013.  In cases where a veteran fails to appear for a scheduled hearing, the case will be processed as if the hearing request had been withdrawn.  38 C.F.R. § 20.704(d). No further request for a hearing will be granted unless good cause was shown for such failure to appear and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date. Id.  Here, the Veteran failed to appear at any of the scheduled hearings and has not shown good cause as to why the hearings were missed.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her left and right chondromalacia knee disabilities have worsened in severity since the last examination.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

Under the Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).   

Moreover, while the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims has held that a veteran is entitled to a new VA examination where there is evidence, including his/her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Review of the VA treatment records from 2009 show that the Veteran was being treated for complaints of increasing knee pain bilaterally and had most recently been prescribed Percocet for pain.  Moreover, although the August 2009 examination report showed an increase in her range of motion bilaterally, the examiner found that she also had objective manifestations of left knee tenderness of popliteal fossa, medial and lateral knee, pain at rest and mild swelling, and subpatellar tenderness and tenderness on palpation.  He found that the right knee had objective manifestations of tenderness of medial and lateral knee, pain at rest and swelling without increased warmth, subpatellar tenderness and tenderness over the patellar tendon.  Based on these objective findings suggesting an increase in the severity of her knee disabilities, the Board finds that a new examination is necessary to assess the current severity of her left and right knee disorder.  In addition, as the last treatment reports of record are dated in November 2009, an attempt to obtain updated records is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's right and left knee chondromalacia since November 2009 and associate with the electronic record.  Any negative reply should be noted.
2.  After insuring that all available treatment reports have been associated with the Veteran's record , schedule the Veteran for an appropriate VA examination to obtain evidence as to the current severity of her left and right knee chondromalacia.  

3.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


